KENNISIT, J.
This is an original proceeding by prohibition. The relators are owners of real estate in a proposed benefit district in a certain condemnation proceeding in Kansas City. Respondent is judge ,of Division No. 3 of the circuit court of Jackson county, in which division the said condemnation proceeding is now pending. The purpose of this suit is tfiat respondent, as judge of said court, may be prohibited by the writ of this court from' further, holding cognizance of said condemnation proceeding. A preliminary rule in prohibition was granted upon the filing of the petition. In due time respondent filed his return thereto, and relators filed a demurrer to the return. Upon the issues of law thus presented the case stands before us for decision.
There is a companion case to the case in hand, entitled State ex rel. Tuller et al. v. Seehorn, now under submission in this court, post, p. 568. It was brought at the same time, arises out of the same litigation nisi and is against the same respondent, but the relators therein are the owners of the property sought to be taken for public use in said condemnation proceedings, and they ask this court to issue its writ of *547prohibition against the respondent npon grounds different from and antagonistic to those relied npon by relators in this case.
The facts admitted by the pleadings herein, and as gathered from the petition and return, are substantially as follows:
In June, 1909, ordinance 3209 was enacted by the common council of Kansas City, for the purpose of widening and improving Sixth street between Broadway and Bluff streets, and to that end providing for the condemnation of the necessary adjacent property; also creating a benefit district and fixing the limits thereof, in which, for benefits received, the property should be subject to the payment of special tax assessments to meet the costs of the proposed improvement. The municipal court, after a plat of the property to be taken had been delivered to the clerk thereof, made an order, directed to “all persons whom it may concern,” appointing a day and place for impaneling a jury to ascertain the compensation for the property to be taken and to make assessments to pay the same, as required by Sec. 2 of Art. 6 of the charter of said city. A copy of the order was published in the proper newspaper, and the parties owning real estate proposed to be taken were duly served with a copy of said order. In accordance with the order and notice a jury was impaneled, and after hearing the evidence and viewing the property, it returned a verdict fixing and allowing the compensation for the property to be taken, assessing against the city the amount of the benefits to the city and to the public, and assessing against the several lots and parcels of property within the benefit district the balance of said compensation, as a special tax and assessment, according to the benefits received. The verdict was confirmed by the common council, judgment rendered thereon by the municipal court, and, no appeal having been taken therefrom, the verdict was sent to the office of the city *548treasurer for the collection of such 'special assessments, and more than one-half of the total amount so assessed was paid.
Some of the owners of property in the benefit district refused to pay their assessments -and brought an injunction suit against the city to' restrain and enjoin the collection of said assessments, upon the ground that the notice of the order for the impaneling of the jury by the municipal court had not been published as required by the provisions of the charter, and upon the further ground that the municipal court was without jurisdiction to proceed under ordinance 3209 and that the proceedings in said municipal court were null and void. Upon the assumption that the publication of said order was defective and the subsequent proceedings invalid, another ordinance, 6686, was introduced in the common council for the purpose of repealing ordinance 3209 and beginning the proceedings for the proposed improvement anew. Thereupon the owners of the property to be taken, and for which compensation had been allowed pursuant to ordinance 3209, and which was also proposed to be taken under ordinance 6686, brought an injunction suit against the city to restrain and enjoin the officers thereof from repealing said ordinance 3209, upon the ground that compensation had been awarded for the property so taken and that as the verdict and'judgment therefor was unappealed from, the sarae-had become a final judgment under which rights had become vested and which could not be set aside or annulled by enactment of the common council. Both injunction suits were heard before respondent at the same time and the issues were found in favor of the plaintiffs in each case. In the injunction suit brought by the property owners of the benefit district who had refused to pay their assessments (relators herein) the court in its decree, after finding that “said proceedings, verdict, confirmation thereof and judgment is, as to these *549plaintiffs and each, of them and as to their respective properties, null and void,” proceeded as follows: “It is therefore considered, ordered, adjudged and decreed that said verdict, judgment and proceedings, in so far as they affect or purport to affect plaintiffs or any of them or any of their said several properties, be and the same are hereby annulled and for naught held; that the several assessments against the respective' properties aforesaid of the plaintiffs and each. of them be and' the same are hereby set aside and annulled ; that defendants Kansas City. M. A. Flynn, city clerk, U. L. Weary, clerk of said municipal court, and the officers and agents of said city, be and they are each of them perpetually restrained and enjoined from making out, certifying or attesting any taxbills against the several properties of the plaintiffs or any of them under and by virtue of said assessments, and that plaintiffs have and recover of and from defendant, Kansas City, the costs herein expended and have execution therefor.” No appeal was taken from the judgment and decree in either of said injunction suits.
Sec. 23 of Art. 6 of the charter of Kansas City, under which said condemnation proceedings were being prosecuted, is as follows:
When hy reason of any error, defect or omission in any proceedings, or in the verdict or judgment therein that may he instituted under the provisions of this article, a- portion of the private property sought to he taken, or some interest therein, cannot be acquired, or an assessment is made against private property which cannot he enforced or collected, or when, hy reason of any such defect, private property in the benefit district is omitted, the city may, hy ordinance, institute, carry on and maintain supplemental proceedings to acquire the right and title to such property or interest therein intended to he taken hy the first proceeding, but which cannot on account of such defect, error or omission, he acquired thereunder, or to properly assess against any piece or parcel of private property against which an assessment was in the first proceeding erroneously made or omitted to he made, the proper amount of such private property, exclusive of the improvements thereon, is benefited hy the proposed improvement to he determined hy the verdict of the jurj *550in such supplemental proceedings; and the original assessments may he revived, corrected, increased or diminished as may be necessary or equitable under the provisions of this article for the original proceedings. Such supplemental proceedings shall be instituted and conducted as to the particular piece or pieces of private .property sought to be acquired or assessed in like manner and with like effect as in the original proceedings; and shall be known and described as supplemental proceedings for the purposes specified in the original ordinance; and a supplemental verdict and assessment shall be made, confirmed and copies of the original verdict certified in every particular as in the original proceedings; and the assessments as established and corrected by such supplemental verdict shall be collected by the city treasurer in the same manner and under like conditions and restrictions, powers and duties as in the case of original proceedings.
In the month of February, 1911, after the injunction against the city had been made perpetual, restraining the enforcement of the special assessments in the benefit district under ordinance 3209, the common council passed and the mayor approved ordinance 7539, which is as follows:
AN ORDINANCE.
PROVIDING FOR, AUTHORIZING AND DIRECTING THE INSTITUTION, CARRYING ON AND MAINTAINING OF SUPPLEMENTAL PROCEEDINGS TO PROPERLY ASSESS BENEFITS AGAINST CERTAIN PIECES AND PARCELS OF LAND INCLUDED WITHIN THE BENEFIT DISTRICT PRESCRIBED BY ORDINANCE NO. 3209, APPROVED OCTOBER 19, 1909.
Whereas the Common Council of Kansas City, Missouri, passed an ordinance entitled “An ordinance to open and widen Sixth street from the east line of Bluff street to the west line of Broadway,” approved July 14, 1909, which said ordinance was numbered 3209 and was duly approved October 19, 1909; and
Whereas proceedings were instituted under said ordinance in the municipal court of Kansas City to condemn the land in said ordinance described and a verdict was rendered in said municipal court; and
Whereas by reason of certain errors, defects and omissions certain assessments were made against land in the benefit district prescribed by said ordinance which cannot be enforced or collected and certain pieces of private property in the benefit district were omitted and not assessed by said verdict; and
Whereas in order to pay the total amount of damages awarded for, land taken and damaged by said condemnation it *551was and is necessary and required that said certain pieces and parcels of land shall be assessed if they are deemed benefited by the jury:
Now, therefore, be it ordained by the Common Council of Kansas City:
Sec. 1. That the mayor and city counselor are hereby authorized and directed to institute, carry on and maintain supplemental proceedings, to properly assess against any piece or parcel of private property within the benefit district prescribed in ordinance No. 3209, approved October 19, 1909, against which an assessment was in the first proceeding wrongfully made or which was omitted to be made the proper amount such private property, exclusive of the improvements thereon, is benefited by the proposed improvement, such amount to be determined by the verdict of a jury in such supplemental proceedings as provided by article 6 of the charter of Kansas City.
Sec. 2. Nothing in this ordinance contained shall be held to limit the scope of such supplemental proceedings but such proceedings shall be deemed to be for all purposes authorized by article 6 of the charter of Kansas City.
Sec. 3. Such • supplemental proceedings shall be begun in Division No. One of the municipal court of Kansas City and shall be known and designated as supplemental proceedings for the purposes specified in said ordinance numbered 3209.
See. 4. All ordinances or parts of ordinances in conflict with this ordinance are insofar as they conflict with this ordinance hereby repealed.
The preliminary steps having been properly taken under said ordinance 7539, an order was made by the municipal court and due notice published of the time and place fixed “for impaneling a jury to properly assess against any piece or parcel of private property within the benefit district above described, against which an assessment in the original proceedings was wrongfully made, or which assessment was omitted to be made, the proper amount such private property, exclusive of the improvements thereon, is benefited by the proposed improvement.” On the 31st day of May, 1911, the jury impaneled under said ordinance 7539, as stated by relators, “returned into said municipal court their verdict purporting to assess the sum of $168,004.57 (being the amount of compensation found by the jury in the aforesaid proceedings under ordi*552nance. No. 3209 to be paid to the owners of property taken or damaged) against the city and the property in said benefit district, including the property of the relators; that there are over thirteen thousand lots and parcels of land within the benefit district prescribed by said ordinance No. 3209; that, the jury verdict in said so-called supplemental proceedings was in all respects precisely the same as to the amount of benefits as the verdict returned in the original proceedings.”
The verdict thus returned was duly confirmed by ordinance and judgment rendered thereon by the municipal court, as in the former proceedings. An appeal was then taken to the -circuit court of Jackson county, by the owners of the property in the benefit district whose property had been assessed with benefits in the supplemental proceedings and who had not paid the assessments theretofore made pursuant to the provisions of ordinance 3209. In the circuit court the cause was assigned to Division No. 3, over which division respondent presides. "When the trial was about to be commenced in said division, respondent announced it as his opinion that the case should be tried de novo, “as though it were a trial of proceedings under ordinance No. 3209, and that there should be ascertained before him, independent of previous proceedings, the amount of damages to be allowed for property taken or damaged, and the amount of assessments to be levied against property in the benefit district as benefits from the opening and widening of said street.” Thereupon relators gave notice of an application to this court for a writ of prohibition, and further proceedings before respondent were suspended.
Upon the foregoing facts, relators contend:
“(a) That they have the right of appeal from the municipal court after the conclusion of the so-called supplemental proceedings.
*553“(b) That tbe municipal court never bad any jurisdiction of tbe original proceedings under 'ordinance No. 3209, or of tbe supplemental proceedings under ordinance No. 7539; that tbe municipal court never bad any power or authority to bear and determine said cause in either proceeding, or to impanel a jury for that purpose, or to render any judgment at any time in said cause, and that all of tbe proceedings in said municipal court were null and void and without jurisdiction, and consequently tbe "circuit court on appeal is without jurisdiction, and that said proceedings should be dismissed by tbe respondent.”
It should be stated in explanation of relators’ proposition (a), which seemingly has no place in a proceeding challenging tbe jurisdiction of respondent in tbe case sought to be prohibited, that relators in tbe companion case heretofore referred to, make tbe contention that no appeal is authorized by tbe charter of Kansas City from supplemental proceedings under said section 23 of article 6. But whether that contention is well founded or not, it is obvious that the successful affirmance of the proposition that an appeal was authorized from the municipal court to the circuit court in the supplemental proceedings, under ordinance 7539, would not tend to show want of jurisdiction or excess of jurisdiction in respondent to hear the condemnation proceedings on appeal, and therefore affords no ground for relief by prohibition.
Eelators have set forth in their brief eight separate points or propositions which they learnedly argue in support of their right to the relief prayed for. In the view we take of the case we think their contentions may be disposed of under two heads, as follows: First, “The charter of Kansas City could not confer original civil jurisdiction on the municipal court, and so much of Secs. 1 and 2 of Art. 6, and Sec. 10 of Art. 4, of the Charter of 1908, as purports to do so, is violative of Secs. 1, 22, 34, 36 and 37, Art. 6, of the *554Constitution of Missouri, and Sec. 15 of the Schedule of the Constitution, conferring jurisdiction exclusively on circuit courts, except as otherwise provided, and of Sec. 16 of Art. 9 of said Constitution, authorizing Kansas City to frame and adopt a charter, and is inconsistent with the Constitution and laws of the State.” Second, That the proceedings and judgments of the municipal court under ordinance 3209 and also under ordinance 7539 are void for noncompliance with the charter.
I. The first proposition demanding consideration is that of the jurisdiction of the municipal court in condemnation proceedings, as provided for by Art. 6 of the charter. If that court was without jurisdiction it follows that the circuit court acquired none on appeal, and relators in such case are entitled to relief.
Art. 6 of the charter of Kansas City purports to confer jurisdiction upon the municipal court, in proceedings to condemn private property “for straighten-' ing, opening, widening, extending or altering, for public use, any street, avenue, alley,” etc., etc., and also jurisdiction in supplemental proceedings for the same purposes in case of an error or defect in original proceedings. The same article provides for an appeal in condemnation proceedings from the municipal court to the circuit court of Jackson county, where the cause shall be tried de novo. By Sec. 10 of Art. 4 of the charter the municipal court is created and its jurisdiction and powers prescribed. It is there provided that: “The municipal court and each division thereof shall have jurisdiction of all cases arising under any provision of this charter or any ordinance of the city and shall likewise exercise such jurisdiction as may be delegated to it by the general law of the State of Missouri.” Sec. 1 of Art. 6 of the Constitution of this State is as follows: £ £ The judicial power of the State, as to matters of law and equity, except as in this *555Constitution otherwise provided, shall he vested, in a Supreme Court, the St. Louis Court of Appeals, circuit courts, criminal courts,-probate courts, county courts and municipal corporation courts.” Sec. 16 of Art. 9 of the same instrument vests in cities of over one hundred thousand inhabitants power to adopt a charter for its own government “consistent with the Constitution and laws of this State.” In the exercise of that power, the qualified voters of Kansas City, in the year 1908, adopted the present charter, which created the municipal court and clothed it with apparent jurisdiction in condemnation proceedings in the taking of property for public use and providing for the payment of compensation therefor.
Upon the foregoing provisions of the Constitution and the charter respondent rests his jurisdiction in the case pending before him. It cannot be doubted that the framers of the charter intended to confer upon the municipal court the jurisdiction challenged in this proceeding. The charter provisions upon that subject are clear and explicit. The sole question is as to the power of the people of Kansas City to lodge such judicial authority in a municipal court. Relators do not deny that municipal courts form a part of the judicial system of this State. The Constitution expressly makes them such, but the Constitution does not prescribe the bounds of their jurisdiction; neither does it prescribe the authority under which such courts shall be established and their jurisdiction fixed,- and therein lies the root of the relators’ contention. Doubtless if the inhabitants of Kansas City had not availed themselves of the right to adopt a charter, the General Assembly of the State, as the repository of general legislative power, would have had full constitutional warrant to provide a charter for the city, to create a municipal court and to define its jurisdic - tion, even over such subjects as the relators dispute in the present proceeding. Indeed, that was the rec*556ognized source of the authoritv of this municipality in such matters prior to the adoption of the Constitution of 1875 and long’ thereafter.
Respondent maintains that the condemnation of property for public streets is purely a matter of municipal concern, and that as the Constitution, by Sec. 16 of Art. 9, conferred upon the qualified voters of the city full power and control over such matters, by the adoption of a charter and making provisions therefor, the voters may thus speak with authority equal to that of the General Assembly in the absence of such charter. It will'be observed that the power thus vested in the voters of the city is not conditionéd upon any action to be taken by the General Assembly, but is absolute and direct from the source of all governmental power, subject only to the condition that such charter shall be consistent with the Constitution and laws of the State.
That the jurisdiction thus conferred upon the municipal court is not inconsistent -with the Constitution and laws of this State, is further affirmed upon the fact that the Enabling Act, enacted by the General Assembly in the year 1887 and made applicable to Kansas City, provided that the charter adopted by the city should “constitute the entire organic law of the city and should supersede all laws then in force not otherwise governing or appertaining to cities having-one hundred thousand inhabitants or more,” and that by a further provision of said act the city is expressly given “exclusive control over its public highways, streets,” etc.
On the other hand, it is urged by relators that as the Constitution does not define the jurisdiction of “municipal corporation courts,” and that as Sec. 22 of Art. 6 thereof confers upon circuit courts “exclusive original jurisdiction in all civil cases not otherwise provided for,” the circuit court alone has jurisdiction over such civil proceedings as the condcmna*557tion of real estate for public use. We are not favorably impressed with, this argument. Under repeated decisions of this court it is settled beyond question that the condemnation of property in municipalities, for use as public streets, is a matter pertaining to local municipal government as contradistinguished from such as belong to the domain of general State control; and further, that the procedure prescribed by the charter in such condemnation cases, “not inimical to the general scope of the policy of onr Constitution and laws,” will prevail as against provisions of the general law upon the same subject. The language last quoted was used by Lamm, J., in the casé of Brunn v. Kansas City, 216 Mo. l. c. 117, and discussing the procedure prescribed by the charter in the exercise of the right of eminent domain, it is further said: “Such special provisions may be likened to exceptions read into or grafted on the general law.” These propositions are fully supported by the following authorities: Brunn v. Kansas City, 216 Mo. 108; State ex rel. v. Telephone Co., 189 Mo. 83; Kansas City v. Bacon, 147 Mo. 259; State ex rel. v. Field, 99 Mo. 352; Kansas City v. Oil Co., 140 Mo. 458; Kansas City v. Ward, 134 Mo. 172; Kansas City ex rel. v. Searritt, 127 Mo. 642. From the foregoing it follows that as the proceedings sought to be prohibited involved a subject of purely local concern, it was within the power of the city to confer jurisdiction thereof upon the municipal court, as provided in its charter. That jurisdiction rests upon the same well-recognized basis as the jurisdiction of municipal or police courts in prosecutions for violations of city ordinances, enacted for the good order and health of the people. Proceedings under ordinances of the class last mentioned have always been held by this court to be civil cases, and therefore any argument based upon the exclusive jurisdiction of the circuit court in civil cases is equally as valid against the exercise of jurisdiction by a municipal *558court for the violation of any city ordinance, as in case of a proceeding to condemn real estate for a public street.
By the adoption of tbe charter creating the municipal court and conferring jurisdiction thereon in condemnation proceedings, and by authority of the Enabling Act, if such were necessary, we are of the opinion that the circuit court was deprived of exclusive original jurisdiction in such civil cases, for the reason that jurisdiction was otherwise provided for within the meaning of said Sec. 22 of Art. 6 of the Constitution.
II. The question remains as'to the invalidity of ordinances 3209 and 7539 and the judgments and proceedings of the municipal court thereunder, for noncompliance with the provisions of the charter.
We have held that the municipal court had jurisdiction of condemnation proceedings, and also that respondent, as judge of the circuit court, had jurisdiction on appeal from the • municipal court. That jurisdiction over the persons of the relators was obtained in the cause sought to be prohibited-is shown by the facts alleged in the return and admitted by the demurrer. These propositions being conceded, it fol • lows that the circuit court, being possessed of the cause on appeal from the municipal court, was clothed with judicial power to determine the validity of the ordinance or ordinances upon which the condemnation proceedings rested; to determine the question whether the parties in interest were legally before the court in the manner prescribed by the charter, as well as any other question arising in the course of the trial. Such questions did not strike at the jurisdiction of the court, but at the regularity and validity of the proceedings up to that stage, and when the respondent decided or was about to decide adversely to the contention of the relators, he was acting neither without ju*559risdiction no,r in excess of jurisdiction, bnt deciding such issues as arose in a cause rightfully before him and which that court alone was clothed with authority to decide. It is well-settled law that so long as a court is proceeding within the sphere of its judicial authority, it is not amenable to the writ of prohibition. [Delaney v. Police Court, 167 Mo. 667, and authorities cited: State ex rel. v. Tracy, 237 Mo. 109, and authorities cited; State ex rel. v. Shannon, 130 Mo. App. 90.]
In the Delaney case, supra (l. c. 679), this court said: “The jurisdiction of the police court to try cases for violation of municipal police regulations, leveled at disorderly conduct and drunkenness on the streets, is exclusive. Its procedure in the exercise of its jurisdiction may or may not be erroneous, but so long as it has jurisdiction, and acts within its jurisdiction, its rulings and proceedings cannot be reviewed or corrected by means of a writ of prohibition, no matter how erroneous such rulings and proceedings may be. Mere error or irregularity or mistake, be it ever so manifest, which does not amount to an excess of jurisdiction, will not be ground for a prohibition. [Lloyd on Prohibition, p. 48; Shortt on Mand. and Prohib., marg. p. 436; 19 Am. & Eng. Ency. Law (1 Ed.), p. 263.] A writ of prohibition ‘cannot b'e made to perform the functions of an appeal,,a writ of error or a certiorari, its purpose being, not to correct errors, but to prevent a usurpation of jurisdiction.’ ”
And in the Tracy case, supra, l. c. 125-, this court said: “There is no fact alleged tending to show the exercise or threatened exercise of jurisdiction in excess of his judicial power and authority, or that he has assumed or is about to assume any power other than that conferred upon him by the charter of the city and required of him by his oath of office. While so acting in the line of his duty and within the scop'é' of his judicial power as prescribed by the Charter, it • *560cannot be maintained, in the light of the authorities heretofore cited, that he should he restrained and prohibited by the extraordinary writ of prohibition which issues only to prevent the usurpation of judicial power.”
Under the law governing the issuance of writs of prohibition, we are of opinion that the respondent, in the matters complained of, was not guilty of usurpation of judicial authority, and that therefore the preliminary rule should be quashed and the writ denied.
It is so ordered.
Lamm and Brown, JJ., concur; Valliant, G. J., and Ferriss, J., concur in separate opinion by Valliant, G. J.; Graves and Woodson, JJ., dissent in opinion filed by Graves, J.